COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00509-CR


JOEL AGUIRRE                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

      Joel Aguirre appeals his felony convictions and sentences for two counts

of aggravated assault with a deadly weapon.

      Appellant pled guilty to both counts in exchange for the State’s agreement

to drop the repeat offender notice in the indictment, thus reducing the

punishment range and maximum confinement on each count (from five-to-ninety-



      1
      See Tex. R. App. P. 47.4.
nine years to two-to-twenty years) and creating a charge-bargain agreement

between the State and appellant. See Shankle v. State, 119 S.W.3d 808, 813–

14 (Tex. Crim. App. 2003).        The jury heard the punishment evidence and

assessed his punishment at twenty years’ confinement for each offense.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion under Anders v.

California.   386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding).

We gave appellant an opportunity to file a pro se response, in which he contends

that his trial counsel was ineffective. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro

se response. We agree with counsel that the appeal is wholly frivolous and

without merit; we find nothing in the record that might arguably support the




                                          2
appeal. 2 See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We

grant counsel’s motion to withdraw and affirm the trial court’s judgment.


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 14, 2013




      2
       Although this case involved a plea bargain, because the trial court
counseled appellant that he had the right of appeal and because the certification
of appellant’s right of appeal indicates that he has the right of appeal, we
conclude that the trial court gave appellant permission to appeal. See Tex. R.
App. P. 25.2(d); Craven v. State, Nos. 02-11-00089-CR, 02-11-00090-CR, 2012
WL 2036449, at *1 (Tex. App.––Fort Worth June 7, 2012, pet. ref’d) (mem. op.,
not designated for publication).


                                         3